ON REHEARING
PER CURIAM.
The petition for rehearing is denied upon the authority of Moffett v. State, 340 So.2d 1155 (Fla.1976). However, we grant the petitioner’s request to certify the following question pursuant to Rule 9.030(2)(A)(v), Florida Rules of Appellate Procedure:
Is Rule 16-D-2.04(l)(e), Florida Administrative Code, which requires in part that “bathing costumes shall conform to commonly accepted standards” unconstitutional?
DELL, J., concurs.
BARKETT, J., concurs in part and dissents in part with opinion.
LETTS, J., concurs specially with opinion.